Case 2:09-bk-20882-SK   Doc 15 Filed 09/23/20 Entered 09/23/20 10:24:05   Desc
                         Main Document    Page 1 of 4
Case 2:09-bk-20882-SK   Doc 15 Filed 09/23/20 Entered 09/23/20 10:24:05   Desc
                         Main Document    Page 2 of 4
Case 2:09-bk-20882-SK   Doc 15 Filed 09/23/20 Entered 09/23/20 10:24:05   Desc
                         Main Document    Page 3 of 4
Case 2:09-bk-20882-SK   Doc 15 Filed 09/23/20 Entered 09/23/20 10:24:05   Desc
                         Main Document    Page 4 of 4
